DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This non-final Office action is in response to Applicant’s patent application number 16/550,571 filed on 8/26/2019.
Currently, claims 1-9 are pending and examined.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 8/26/2019; 9/10/2020; 1/27/2021 are being considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Re claim 1, the claimed preamble is sole drawn to a sub-combination of “A door driving device”; however, in lines 2 and 5; citations “a base member extending in an opening width direction of a door”…”a rotary shaft extending in the opening width direction of the door” are confusing and indefinite 
Re claim 2, lines 2 and 5; having the same issues as mentioned above; therefore, claims 2, 3 and 7-9 are rejected.
For the examination purpose, the claims are being considered as a sub-combination of “A door driving device”; and any relation with a door has been considered a functional citation.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


As best understood, claim(s) 1-9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US No. 2013/0298706 to Linnenkohl et al. (‘Linnenkohl’).
Re claim 1: Linnenkohl discloses a door driving device, comprising: a base member 11 extending in an opening width direction of a door (par. [0023], lines 1-6; a rotary moving unit 1 pressed against the base member 11 and configured to move along the base member 11 while rotating; a rotary shaft 2 extending in the opening width direction of the door and configured to rotate by a power of a motor 3; and a transmission member 5 capable of moving relatively to the rotary shaft 2 in an axial direction thereof and configured to rotate along with the rotary shaft 2 and contact with the rotary moving unit 1, so as to transmit a rotational power of the rotary shaft 2 to the rotary moving unit 1 (Fig. 1).
Re claim 2: Linnenkohl discloses a door driving device, comprising: a base member 11 extending in an opening width direction of a door (par. [0023], lines 1-6); two rotary moving units (near wherein two 6 point to in Fig. 3) pressed against the base member 11 and configured to move along the base member while rotating; a rotary shaft 2 extending in the opening width direction of the door and configured to rotate by a power of a motor 3; and two transmission members 6 provided in association with the two rotary moving units, respectively, the two transmission members 6 being capable of moving relatively to the rotary shaft 2 in an axial direction thereof and configured to rotate along with the rotary shaft and contact with the two rotary moving units, so as to transmit a rotational power of the rotary shaft to the two rotary moving units, wherein the two transmission members 6 transmit the rotational power to the two rotary moving units such that the two rotary moving units rotate in opposite directions (Figs. 2-3).
Re claim 3: wherein the motor 3 is positioned in a middle portion in the opening width direction of the door (Fig. 2).
Re claims 4 and 7: further comprising a retainer 14 for retaining the rotary moving unit 1 rotatably and retaining a door leaf (par. [0023], lines 1-6).
Re claims 5 and 8: wherein the retainer 14 includes a body portion (wherein 7 points to), a first supported portion, and a second supported portion, the body portion 7 retaining the rotary moving unit 
Re claims 6 and 9: wherein the transmission member 5 includes a first gear 8 configured to rotate about a rotational center axis of the rotary shaft, and wherein the rotary moving unit includes a second gear 10 configured to mesh with the first gear 8.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure (see PTO-892).
Contact Information
Any inquiry concerning this communication or earlier communication from the examiner should be directed to CHI Q. NGUYEN whose telephone number is (571) 272- 6847. The examiner can normally be reached on Monday-Friday from 7:30 am-4:00 pm. If attempt to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Brian Mattei can be reached at (571) 270-3238. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pairdirect.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197.
 /CHI Q NGUYEN/
Primary Examiner, Art Unit 3635

    PNG
    media_image1.png
    100
    143
    media_image1.png
    Greyscale